Citation Nr: 0608278	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  93-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 30 
percent disabling.

2.  Entitlement to an effective date for an award of a 30 
percent evaluation for degenerative joint disease of the 
cervical spine, prior to September 19, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

By rating action dated in October 1998, the Regional Office 
(RO) denied the veteran's claim for an increased rating for 
degenerative joint disease of the cervical spine, then 
evaluated as 20 percent disabling.  Subsequently, based on 
the receipt of additional evidence, the RO, in a rating 
decision dated in December 1999, increased the evaluation 
assigned for the cervical spine disability to 30 percent, 
effective September 18, 1998.  A statement of the case issued 
in February 2000 addressed the issue of entitlement to an 
earlier effective date for an award of an increased rating 
for degenerative joint disease of the cervical spine.  

When this case was previously before the Board in July 2004, 
a number of other issues were denied.  In addition, the 
claims for service connection for a stomach disability, other 
than abdominal cramping due to volvulus of the colon, an 
increased rating for degenerative arthritis of the cervical 
spine and the claim for an earlier effective date for an 
award of a 30 percent rating, prior to September 18, 1998 
were remanded.  The Board notes that, by rating action dated 
in August 2005, the RO granted service connection for status 
post laparotomy for volvulus with gastroesophageal reflux 
disease and Barrette's esophagitis.  This represents a 
complete grant of benefits sought on appeal with respect to 
that issue. Accordingly, this decision is limited to the 
issue set forth on the preceding page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the July 2004 remand, the veteran underwent a 
fifth and sixth cervical vertebrae discectomy with fusion at 
a VA hospital in August 2000.  The Board noted that whether 
service connection is warranted for the veteran's disc 
disease of the cervical spine is inextricably intertwined 
with the claim for an increased rating for cervical spine 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim that is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  The Board directed the RO to adjudicate the claim 
for service connection for disc disease of the cervical 
spine.  However, although a VA examination of the spine was 
conducted in June 2005, there is no indication in the record 
that the RO adjudicated the claim for service connection for 
disc disease of the cervical spine.  The Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, adjudication of the claim 
for an increased rating for cervical spine disability, and 
the claim for an effective date for an award of an increased 
rating for cervical spine disability, prior to September 18, 
1998, will be deferred pending completion of the action 
requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
service connection for disc disease of the 
cervical spine.  Any additional 
development of the record deemed 
necessary, to include a medical opinion as 
to etiology of the cervical spine disc 
disease, including as secondary to 
service-connected cervical spine 
disability, should be obtained.  The 
claims folder should be made available to 
the examiner for any additional 
examination deemed necessary.

2.  If the claim for service connection 
for disc disease of the cervical spine is 
denied, and the appellant files a timely 
notice of disagreement, he and his 
representative should be furnished a 
statement of the case and provided an 
opportunity to respond.  Only if a timely 
substantive appeal is received with regard 
to the issue, should the issue be returned 
for appellate consideration.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims for 
an increased rating for cervical spine 
disability, and the claim for an effective 
date for an award of an increased rating 
for cervical spine disability, prior to 
September 18, 1998, may now be granted.  
If not, he and his representative should 
be furnished an appropriate supplemental 
statement of the case, and the case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

